Citation Nr: 0109174	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-09 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin condition as secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In pertinent part, the RO denied 
entitlement to service connection for PCT as secondary to AO 
exposure.  

The Board notes that entitlement to service connection for a 
skin disorder secondary to AO exposure was denied by the RO 
in April 1994.  That decision was not appealed by the 
veteran.  In October 1994, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a skin disorder.  The veteran did 
not appeal the decision, which became final in October 1995.  
In September 1999, the RO reviewed the claim of entitlement 
to service connection for PCT as secondary to AO exposure on 
a de novo basis and denied service connection. 

After carefully reviewing the record, the Board is of the 
opinion that the veteran's claim of entitlement to service 
connection for PCT as secondary to AO exposure should be 
adjudicated as a single issue of service connection for a 
skin disorder as secondary to AO exposure.  The Board notes 
that the veteran, regardless of the various diagnoses offered 
over the years to account for his dermatologic 
symptomatology, is in effect endeavoring to claim service 
connection for the same dermatologic symptomatology which was 
the subject of the previous denial, and accordingly is not 
stating a different claim on the basis of a different theory 
of entitlement.  Ashford v. Brown, 10 Vet. App. 120 (1997); 
Ephraim v. Brown, 5 Vet. App. 549 (1993).  Thus the arguments 
are part and parcel of the same claim, namely, entitlement to 
service connection for a skin disorder as secondary to AO 
exposure.  See Ashford v. Brown, 10 Vet. App. 120, 123.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for skin disorder to 
include PCT as secondary to AO exposure.


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for a skin disorder as secondary to AO 
exposure when it issued an unappealed rating decision in 
October 1994.  

2.  The evidence submitted since the October 1994 decision 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim. 


CONCLUSION OF LAW

Evidence submitted since the October 1994 decision wherein 
the RO denied reopening the claim of entitlement to service 
connection for a skin disorder as secondary to AO is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The evidence which was of record prior to the October 1994 
decision wherein the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a skin disorder as 
secondary to AO exposure is reported in pertinent part below.

The service medical records are negative for complaints, 
treatments, or diagnosis of a skin disorder.  The August 1970 
separation revealed a normal skin evaluation.  

The veteran submitted a photo of his forearms in August 1984.

Associated with the claims file are VA outpatient records 
dated from November 1987 to July 1991, which show that the 
veteran was seen for various disabilities including 
furunculus and dermatitis.  In November 1987 the veteran was 
diagnosed with furunculus versus dermatitis.  In May 1991 the 
veteran was seen at the dermatology clinic wherein the 
diagnosis was rule out PCT.  A biopsy revealed chronic 
dermatitis with secondary excoriation.  In June 1991 the 
veteran was diagnosed with dermatitis.  

Associated with the claims file are VA outpatient records 
dated from May to July 1994.  In May the veteran was seen 
with gastrointestinal complaints.  In July 1994 a provisional 
diagnosis of PCT was provided.  Questionable PCT was also 
noted in July 1994.  

The evidence associated with the claims file subsequent to 
the October 1994 rating decision wherein the RO denied 
reopening the claim of entitlement to service connection for 
a skin disorder as secondary to AO exposure is reported in 
pertinent part below:  

Associated with the claims file are VA outpatient treatment 
records dated from December 1987 to August 1995.  In December 
1987 a provisional diagnosis of questionable PCT was 
provided.  In May 1991 the veteran underwent an AO 
evaluation.  At that time, he reported that he had 
experienced outbreaks on his hands and forearms since 1987.  
The diagnosis was rule out PCT.  The veteran was diagnosed 
with PCT in December 1991.  A review of the VA treatment 
records dated from 1992 to 1995 show treatment and diagnoses 
for PCT and other disabilities not currently at issue.  

Associated with the claims file are private medical records 
dated from August 1994 to May 1995 that show treatment for 
disabilities not currently on appeal.  

The veteran was accorded a VA skin examination in March 1995.  
He complained of pimple like lesions on his upper 
extremities.  A physical examination of the upper extremities 
revealed irregular shaped depigmented areas with some 
depression of the skin.  The dorsum of the fingers showed 
irregular shaped depigmented areas.  The diagnoses were 
vitiligo of the hands, primarily the fingers and post 
inflammatory depigmentation, upper extremities, etiology 
unknown.  The examiner reported that at the time of 
examination there was no evidence of any pimple like lesions.  
He stated that he did not know the etiology of the reported 
problem but clinically, it appeared characteristic of 
factitial dermatitis.   

The veteran was accorded a VA general medical examination in 
April 1995.  On examination of the skin a vitiligo like rash 
of the upper and lower extremities was noted.  The diagnosis 
was vitiligo.  

In a statement dated in December 1999 the veteran's former 
spouse stated that she married the veteran in 1972 while he 
was on active duty, and she noticed blisters on his arms and 
back at that time.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation. 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).


A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veteran Claims (Court) 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally denied 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).



Analysis

The veteran seeks to reopen his claim of service connection 
for a skin disorder as secondary to AO exposure which the RO 
finally denied in October 1994.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

As was stated above, the RO declined to reopen the claim of 
entitlement to service connection for a skin disorder as 
secondary to AO exposure in October 1994, and this decision 
was not appealed and became final.  Therefore, the Board 
shall considered whether new and material evidence has been 
submitted since the October 1994.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
VA outpatient treatment records, VA examination reports, 
private medical records, and a lay statement.  

At the time of the October 1994 decision, the RO noted the 
absence of available scientific and medical evidence to 
support the conclusion that the disability at issue was 
associated with AO exposure.  Since that time, however, 
extensive medical evidence has been added to the claims file, 
to include current evidence of PCT, a disability 
scientifically and medically known to be associated with AO 
exposure.  Such evidence bears directly and substantially 
upon the specific issue being considered in this case.

Since this evidence was not of record prior to the October 
1994 finally denied claim, this evidence is neither 
duplicative nor cumulative, and therefore constitutes new 
evidence.  As noted above, such evidence bears directly and 
substantially upon the specific issue being considered in 
this case.  Therefore, the Board finds that this evidence is 
so significant that it must be considered in order to fairly 
adjudicate the claim.  Accordingly, the Board finds that new 
and material evidence has been submitted and the veteran's 
claim is reopened.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
skin disorder to include PCT as secondary to AO exposure, the 
appeal is granted to this extent.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the instant case, the evidence of record shows that the 
veteran served in the Republic of Vietnam from September 1967 
to April 1969.  Post service medical records show a current 
diagnosis for PCT, a disease associated with AO exposure. 

The Board notes that there is no actual medical opinion 
discussing the nature and etiology of the veteran's current 
skin disorder(s), including a determination as to whether it 
is related to AO exposure or to service in general.  Before 
this claim can be decided on the merits, the Board is of the 
opinion that a VA examination should be conducted in order to 
provide a more probative discussion of the nature and 
etiology of his current skin disorder.

If the medical evidence of record is insufficient, or in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, an examination is required to obtain a medical 
opinion as to whether any current skin disorder(s) to include 
PCT is related to AO exposure.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names and addresses, and approximates 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
skin disorder(s) including PCT.  

After securing any necessary 
authorization or medical releases from 
the veteran, the RO should attempt to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources identified whose records have not 
previously been obtained.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5103A(b)(2).

3.  Following the above, the RO should 
schedule the veteran for a VA 
dermatological examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any skin 
disorders which may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report to the 
effect that the claims file was in fact 
made available for review in conjunction 
with the examination.

Any further indicated special studies 
should be conducted. The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, and 
determine the nature, extent of severity, 
and etiology of any skin disorders found 
on examination.  The examiner should 
express an opinion as to whether any skin 
disorders present on examination are at 
least as likely as not secondary to 
service on any basis, to include AO 
exposure.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a skin disorder, 
to include PCT as secondary to AO 
exposure, on a de novo basis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he notified by the 
RO; however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals



 



